DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
This Office Action is in response to the Applicant’s Amendment filed on 06/28/2022.  In virtue of the amendment:
Claims 1-20 are present in the instant application.
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Statement of Reasons for Allowance
Claims 1-20 are allowed.
The primary reasons for the allowance of the claims are in the inclusion of the limitation(s):
“… an optical system comprising: a camera, wherein the camera comprises an optical axis and an outer lens element disposed along the optical axis; and a plurality of illumination modules, wherein each illumination module comprises: at least one light-emitter device configured to emit light along a respective emission axis, wherein the plurality of illumination modules comprises a first illumination module and a second illumination module, wherein the first illumination module and the second illumination module are arranged on opposite sides of the optical axis of the camera such that the respective emission axes of the first illumination module and second illumination module are not parallel with respect to the optical axis” and combination thereof, in the claim(s), i.e., claim 1 (claims 2-10 are allowed as being dependent on claim 1),
“… a vehicle comprising: a camera, wherein the camera comprises an optical axis and an outer lens element disposed along the optical axis; a first illumination module configured to illuminate a first portion of an environment of the vehicle; and a second illumination module configured to illuminate a second portion of the environment of the vehicle, wherein each illumination module comprises: at least one light-emitter device configured to emit light along a respective emission axis, wherein the first illumination module and the second illumination module are arranged on opposite sides of the optical axis of the camera such that the respective emission axes of the first illumination module and second illumination module are not parallel with respect to the optical axis” and combination thereof, in the claim(s), i.e., claim 11 (claims 12-18 are allowed as being dependent on claim 11), and
“… a method comprising: causing at least one light-emitter device of at least one illumination module of a vehicle to emit light into an environment according to a light emission pattern, wherein the at least one light-emitter device is configured to emit light along an emission axis according to a light emission pattern; and causing a camera of the vehicle to capture at least one image of the portion of the environment, wherein the camera comprises an optical axis and an outer lens element disposed along the optical axis, wherein the at least one light-emitter device is coupled to the camera by way of a modular attachment structure configured to interchangeably couple the plurality of illumination modules to the camera such that each respective emission axis forms a non-zero tilt angle with respect to the optical axis, wherein an illumination intensity is at least 70% uniform within a field of view of the illumination modules at a predetermined distance” and combination thereof, in the claim(s), i.e., claim 19 (claim 20 is allowed as being dependent on claim 19), which are not found in the prior art references.
The prior art made of record and relied upon is considered pertinent to applicant’s disclosure.  The best consider with this application can be filed in SATO (U.S. Pub. 2011/0235356 A1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H. Taningco can be reached on (571) 272-8048.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844